DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/18/2020, 07/01/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Cheng (CN 104767440) discloses A flat-motor driving method (abstract), implemented by an electronic device (abstract), wherein the electronic device comprises a flat-motor drive circuit, and a flat motor, wherein the flat-motor drive circuit comprises a processor and a voltage processing circuit (para 4), and wherein the flat-motor driving method comprises sending, by the signal trigger circuit to the processor, a starting instruction to start the flat motor; receiving, by the processor, the starting instruction (paras 19-29). 
However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a signal trigger circuit, and sending by the 
providing, by the voltage processing circuit to the flat motor and after the voltage processing circuit receives the first triggering instruction, a first working voltage V1 and providing  by the voltage processing circuit to the flat motor and after a first time period,
a second working voltage V0, wherein the V0 is less than the V1 and the V1 is less than or equal to a maximum forward voltage value (V2) that the flat motor can bear when the flat motor is started  and wherein V0 is a rated voltage value of the flat motor.”.  Claims 2-5 are allowable based on their virtue of depending on claim 1.
	In claim 6, Cheng (CN 104767440) discloses A flat-motor drive circuit, comprising: a voltage processing circuit and a processor coupled to the voltage processing circuit and configured to receive a starting instruction to start a flat motor (paras 4, 19-29). However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “send a first triggering instruction to the voltage processing circuit after receiving the starting instruction, wherein the first triggering instruction is configured to trigger the voltage processing circuit to provide a forward voltage to the flat motor wherein the voltage processing circuit is configured to receive, from the processor, the first triggering instruction;
provide a first working voltage V1 to the flat motor after receiving the first triggering instruction and provide a second working voltage V0 to the flat motor after a first time period, wherein the VO is less than the V1 and the V1 is less than or equal to a 
In claim 15, Cheng (CN 104767440) discloses An electronic device (abstract), comprising: a signal trigger circuit a flat motor electrically coupled to the signal trigger circuit; and a flat-motor drive circuit electrically coupled to both the signal trigger circuit and the flat motor, wherein the flat-motor drive circuit is configured to provide an input voltage to the flat motor under control of the signal trigger circuit (paras4, 19-29).  
However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the flat-motor drive circuit comprises: a voltage processing circuit; and a processor coupled to the voltage processing circuit and configured to: receive a starting instruction for instructing to start the flat motor: and send a first triggering instruction to the voltage processing circuit after receiving the starting instruction, wherein the first triggering instruction is configured to trigger the voltage processing circuit to provide a forward voltage to the flat motor, wherein the voltage processing circuit is configured to: receive, from the processor, the first triggering instruction; provide a first working voltage V1 to the flat motor after receiving the first triggering instruction; and provide a second working voltage V0 to the flat motor after a first time period, wherein V0 is less than V1 and V1 is less than or equal to a maximum forward voltage value (V2) that the flat motor can bear when the flat motor is started, and wherein the V0 is a rated voltage value of the flat motor. Claims 16-20 are allowable based on their virtue of depending on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834